UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4603


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN PERRY, a/k/a Sean Austin Perry,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cr-00139-1)


Submitted:   November 23, 2011            Decided:   December 1, 2011


Before WILKINSON and    GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Monica L. Dillon, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Austin Perry appeals his conviction and fifty-

seven month sentence imposed after he pled guilty without a plea

agreement     to    one     count       of   distribution      of     oxycodone,      in

violation of 21 U.S.C. § 841(a)(1) (2006); and one count of

aiding and abetting the possession with intent to distribute

oxycodone, in violation of 21 U.S.C. §§ 2, 841(a)(1) (2006).

Perry’s sole argument on appeal is that his sentence should be

vacated because it is allegedly greater than necessary to comply

with the purposes of 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2011)     since:      (1)       the    Guidelines     allegedly       punish     crimes

involving oxycodone more harshly than other narcotics offenses;

and (2) in imposing the fifty-seven month sentence, the district

court allegedly focused solely on deterrence under § 3553(a),

rather     than    considering         other     compelling    factors,        such   as

Perry’s     history       and     characteristics.            We     reject     Perry’s

arguments and affirm the district court’s judgment.

            This court reviews a sentence for reasonableness under

an abuse of discretion standard.                 See Gall v. United States, 552

U.S. 38, 51 (2007).             This review requires consideration of both

the   procedural     and    substantive          reasonableness      of   a    sentence.

Id.     This court must first assess whether the district court

properly    calculated      the       advisory    Guidelines       range,     considered

the § 3553(a) factors, analyzed any arguments presented by the

                                             2
parties, and sufficiently explained the selected sentence.                                       Id.

at 49-50.

               If    there     is    no     procedural           error,       we    review        the

substantive         reasonableness         of       the     sentence,          “tak[ing]         into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”                                 United States v.

Morace, 594 F.3d 340, 346 (4th Cir. 2010) (internal quotation

marks    and     citation      omitted),        cert.          denied,      131     S.    Ct.     307

(2010).     However, this court presumes that a sentence within a

properly    calculated          Guidelines          range       is    reasonable.           United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                                   Perry does

not     allege      that     the    district         court       procedurally            erred    in

imposing his sentence and, thus, his within-Guidelines sentence

is entitled to a presumption of reasonableness.                               Id.

               We    conclude       that    Perry         has        failed    to     rebut      the

presumption of reasonableness.                      First, we discern no error in

the district court’s rejection of Perry’s argument that he was

entitled to a variant sentence because the Guidelines allegedly

punish    oxycodone          offenses      more     harshly          than     other      narcotics

offenses.            Admittedly,          “district            courts       may     ‘vary        from

Guidelines          ranges     based       solely         on     policy        considerations,

including disagreements with the Guidelines.’”                                United States v.

Engle, 592 F.3d 495, 502 (4th Cir.), cert. denied, 131 S. Ct.

165 (2010) (quoting Kimbrough v. United States, 552 U.S. 85, 101

                                                3
(2007)).       Although a district court is “at liberty” to vary from

a particular Guideline, it is equally clear that “[n]o judge is

required . . . to do so.”                     United States v. Corner, 598 F.3d

411,    416    (7th       Cir.      2010).      The      record     establishes         that       the

district court was well aware of its authority to reject the

manner in which the Guidelines treat oxycodone-related offenses,

but simply chose not to do so.

               We also conclude that the district court did not abuse

its    discretion         in   placing       emphasis       on    its    perceived          need    to

deter others from similar crimes in imposing Perry’s sentence.

Specifically,         the        district          court,        while     recognizing             its

authority       to    vary          from     Perry’s       Guidelines          range,       clearly

explained its rationale for declining to do so, including the

fact    that:       (1)    oxycodone         and       other   opiate-based           drugs    have

become    a    serious         law   enforcement         issue     in    its    district;          (2)

Perry was not from West Virginia; and (3) his drugs were from

Detroit,       Michigan,            which     has       produced        extensive        criminal

activity.

               Perry’s assertions to the contrary, the district court

also explicitly considered Perry’s history and characteristics;

namely,       his    lack      of    countable         criminal     history,          his    decent

upbringing,         his     education,         and       his     potential       to     become      a

productive member of society.                       Because it is apparent from the

district       court’s         comments       at       sentencing        that    it     carefully

                                                   4
considered      the     Guidelines   and     the    § 3553(a)        factors   in

fashioning an appropriate sentence for Perry, and because the

district court sentenced Perry within — in fact, at the bottom

of — Perry’s Guidelines range, we conclude that Perry’s fifty-

seven month sentence is reasonable.

             Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the    materials

before   the    court    and   argument    would   not   aid   the    decisional

process.

                                                                        AFFIRMED




                                      5